Citation Nr: 0001435	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1986 to August 1991.

A March 1992 RO rating decision denied service connection for 
hearing loss of the right ear on the basis that the veteran's 
hearing loss was not so severe as to be considered a 
disability for VA purposes.  The veteran was notified of this 
decision, and he filed an appeal.  In August 1995, the 
veteran withdrew his claim for service connection for hearing 
loss of the right ear.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied service 
connection for bilateral hearing loss.  The veteran submitted 
a notice of disagreement in April 1998, and the RO issued a 
statement of the case in April 1998.  The veteran submitted a 
substantive appeal in May 1998, and restricted his appeal to 
service connection for hearing loss of the right ear.  The 
veteran testified at a hearing in August 1998.  The RO 
hearing officer then denied service connection for hearing 
loss, right ear.


FINDINGS OF FACT

1.  A March 1992 rating decision by the RO considered the 
merits of the veteran's claim and denied service-connection 
for right ear hearing loss; the veteran withdrew an appeal as 
to that determination.

2. Evidence submitted since the March 1992 rating decision 
includes a VA audiological evaluation, which is neither 
cumulative nor redundant and is of such significance, that it 
must be considered in connection with all the evidence to 
fairly decide the merits of the claim.

3.  Hearing loss of the right ear had its onset in service.



CONCLUSIONS OF LAW

1.  Evidence received since the March 1992 rating 
determination by the RO, which denied service-connection for 
a right ear hearing loss is new and material and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran's claim for service connection for a right 
ear hearing loss is well grounded.  38 U.S.C.A, § 5107(a) 
(West 1991).

3.  Sensorineural hearing loss of the right ear was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 
1991); 38 C.F.R. §§ 3.303, 3.309, 3.385 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from May 1986 to August 1991.

Service medical records at the time of the veteran's 
enlistment examination in May 1985 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered voice.

Service medical records reveal that the veteran underwent 
annual audiometric screening.  Records show that the veteran 
was on shipboard duty and in communications, which he 
reported was quite noisy and that he wore ear plugs for 
protection.  Records dated in December 1987 and in January 
1988 reflect a moderate to severe hearing deficit for the 
veteran's right ear, and note that "Stenger" was positive 
at 1000 hertz and 2000 hertz; speech reception thresholds 
were essentially within normal limits bilaterally.  The 
final, pure tone average threshold for the right ear at that 
time was 17 decibels.
 
Service medical records show that the veteran underwent 
audiometric testing on various dates, including in December 
1987, January 1988, April 1988, and July 1988.  Reports of 
the audiometric testing reveal pure tone thresholds, in 
decibels, for the right ear on those dates were as follows:





HERTZ



500
1000
2000
3000
4000
12/87
45
45/45
50
40
45
1/88
60
70
70
60
65
4/88
90
65/65
85
90
100
7/88
10
10
10
10
10

Service medical records at the time of the veteran's 
separation examination in July 1991 show that he underwent 
audiometric testing.  Subjective complaints of hearing loss 
at that time were not considered disabling, and the audio was 
essentially within normal limits.  The report of the 
audiometric testing reveals pure tone thresholds, in 
decibels, for the right ear were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15

Post-service medical records show that the veteran reported 
difficulty hearing in May 1992.  It was noted that the 
veteran had a long term hearing deficit in his right ear.  
The veteran was diagnosed with hearing deficit, right ear, 
and was referred to the audiology clinic.  A consultation 
report reflects that veterans who were not eligible for 
hearing aids were not being seen in the audiology clinic at 
that time.

VA medical records show that the veteran underwent 
audiometric testing in December 1997.  The veteran reported 
periodic tinnitus and lightheadedness. The report of the 
audiometric testing reveals pure tone thresholds, in 
decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
35
30







Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The examiner's assessment was mild 
to moderate sensorineural hearing loss of the right ear.

VA medical records show that the veteran underwent an 
auditory brainstem response (ABR) procedure in January 1998 
to assess an asymmetric loss affecting the right ear and the 
complaint of dizziness.  The impression was normal ABR study.

VA medical records show that the veteran was issued a hearing 
aid for the right ear in March 1998.

An April 1998 letter from Janet C. Bogus, Ph.D., a VA 
Clinical Audiologist, confirms that the veteran has a mild 
sensorineural hearing loss in the right ear.

The veteran testified at a hearing in August 1998.  He 
testified that he served in active duty aboard the USS 
Nimitz, an aircraft carrier.  The veteran testified that an 
audiometric screening in December 1987 revealed hearing loss 
due to noise exposure.  The veteran was taken off the ship 
and placed on shore duty for three months, and then 
transferred to Annapolis, Maryland.  The veteran also 
testified that an audiometric screening in April 1988 
revealed hearing loss in both ears.


B. Legal Analysis


As an initial matter, it is again noted that in a March 1992 
rating decision, the RO denied a claim of entitlement to 
service connection for a right ear hearing loss. A review of 
that determination reveals that the RO essentially found that 
while the veteran had a slight hearing loss, it was not a 
disability as defined for VA purposes.  In August 1995 the 
veteran withdrew an appeal as to this determination and the 
March 1992 rating decision became final.  38 U.S.C.A. § 7105.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence. 38 
U.S.C.A. § 5108.

Additional evidence was subsequently obtained, and in April 
1998, the RO apparently reopened the veteran's claim for a 
right ear hearing loss and denied it on the merits. This 
appeal ensued.

Despite the RO's denial of this claim on the merits, the 
Board must consider whether new and material evidence has 
been submitted before any consideration of the merits of the 
claim. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a two-step analysis. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). First, VA must 
determine whether the evidence is new and material. New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a); see also Hodge v. West , 155 F.3d 1356 
(Fed. Cir. 1998). Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed. Justus v. Principi, 3 Vet. App. 
510 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Manio analysis requires VA to reopen the claim and 
review the former disposition of the claim. 38 U.S.C.A. § 
5108. In such a determination, VA must evaluate the merits of 
the claim in light of all the evidence, both new and old.

The United States Court of Veterans Appeals (Court) has held 
that in order to reopen a claim, there must be new and 
material evidence presented or secured since the last 
determination denying the benefit sought. Evans v. Brown, 9 
Vet. App. 273, 285 (1996). Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's July 1996 decision.

Evidence of record at the time of the RO's March 1992 
decision included service medical records and a VA 
examination report to include a report of a VA audiological 
evaluation.  The RO denied the claim in March 1992, noting 
that the veteran had not submitted evidence showing a right 
ear hearing disability for VA purposes.

Evidence received since the RO's March 1992 decision includes 
a VA audiological evaluation dated in December 1997 
disclosing right ear hearing impairment, which is recognized 
by VA as representing disability.  In the April 1998 rating 
decision, the RO apparently determined that new and material 
evidence had been received to reopen the veteran's claim for 
a right ear hearing loss. After reviewing the record from a 
longitudinal perspective, the Board agrees and finds that new 
and material evidence has been received to reopen the 
veteran's claim as to this disorder.

The December 1997 VA audiological evaluation was clearly not 
of record at the time of the RO's March 1992 decision, and is 
"new" within the meaning of Manio, supra. The Board further 
finds that this evaluation of the veteran's hearing is 
probative of the issue at hand, and is thus material. The 
Board therefore concludes that the additional evidence is new 
and material and sufficient to reopen the veteran's claim for 
a back disorder. The veteran's claim for a back disorder is 
therefore reopened. 


Having found the claim reopened the Board also finds, in view 
of a hearing deficit in service and current clinical 
findings, that the veteran's claim is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry are negative of hearing loss, and the Board presumes 
the veteran to have been in sound condition in 1986.  Parker 
v. Derwinski, 1 Vet. App. 522 (1991).

The evidence shows that the veteran currently has hearing 
loss of the right ear which meets the criteria of 38 C.F.R. 
§ 3.385 (1999).  VA audiometric testing in December 1997 
shows that the auditory thresholds for the frequencies 2000, 
3000, and 4000 are greater than 26 decibels, and that the 
speech recognition score for the right ear is less than 94 
percent.  Hence, service connection can be granted for this 
condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records reveal that the veteran had a 
moderate to severe hearing deficit for the right ear in late 
1987 and in early 1988.  Service medical records also reveal 
that in the July 1991 audiometric evaluation of the veteran's 
right ear at the time of separation, the veteran had auditory 
decibel thresholds in excess of 20 in at least one of the 
frequencies from 500 to 4,000 hertz.  By some medical 
authorities, auditory decibel thresholds of zero to 20 
represent normal hearing, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

Likewise, post-service medical records show that the veteran 
reported difficulties hearing in May 1992, which was within 
one year of his discharge from service.  The record appears 
to indicate that the veteran did not undergo evaluation, as 
recommended at the time, at the VA's audiology clinic.  For 
purposes of this decision, the Board will assume that the 
veteran had some level of hearing loss affecting his right 
ear in May 1992.

In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service, subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Furthermore, where threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  In such cases, consideration is given as to whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  Id.  
Here, the record includes evidence that the veteran had a 
moderate to severe hearing deficit of the right ear in 
service.  There is no evidence of any intercurrent causes.  

The veteran asserts that he has hearing loss of the right 
ear, due to noise exposure aboard the USS Nimitz.  Service 
medical records reflect that the veteran was reassigned to 
"light duty to remain in noise free environment" in January 
1988.  The veteran also testified that he was taken off the 
ship and reassigned to duty on shore, following a December 
1987 audiometric screening.  Records show that a "Hearing 
Conservation Program" was in effect aboard the USS Nimitz 
and that the veteran wore hearing protectors.  The Board 
accepts this evidence as proof of noise exposure in service.  
Moreover, this evidence, when considered with the overall 
medical evidence that indicates some degree of right ear 
hearing loss beginning in 1987, supports granting service 
connection for hearing loss of the right ear.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's hearing loss of the right ear had its onset in 
service.  Under the circumstances, the veteran prevails as to 
his claim for service connection for hearing loss of the 
right ear with application of the benefit of the doubt in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).









ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss of the right ear is 
reopened and granted.




		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals



 

